DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities.
Regarding claim 3, the limitation “wherein at least one of the plurality of driving touch lines lies overlaps with at least one of the plurality of data link and the dam in the non-active area” contains apparent grammatical informalities. It is recommended that the limitation be amended to “wherein at least one of the plurality of driving touch lines [[lies]] overlaps with at least one of the plurality of data link lines and the dam in the non-active area. Note that the claim should also be amended to address the 112 rejection of claim 3, explained below.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Regarding claim 1, there is a contradiction between two sets of limitations. One set of limitations says “a plurality of gate lines disposed in the active area and arranged in a first direction; a plurality of data lines disposed in the active area and arranged in a second direction different from the first direction”. A second set of limitations says “the touch sensor including a plurality of driving touch electrodes arranged in the first direction as the plurality of data lines, and a plurality of sensing touch electrodes arranged in the second direction as the plurality of gate lines”. The first set of limitations says that the gate lines are arranged in a first direction, but the second set of limitations describes a plurality of driving touch electrodes arranged in the first direction as the plurality of data lines. The first set of limitations says that the data lines are arranged in a second direction, but the second set of limitations describes a plurality of sensing touch electrodes arranged in the second direction as the plurality of gate
Regarding claim 3, the limitation “wherein at least one of the plurality of driving touch lines lies overlaps with at least one of the plurality of data link and the dam in the non-active area” is unclear as to whether there is overlap with at least one of the plurality of data link (lines) in the non-active area AND overlap with the dam in the non-active area, whether there is overlap with at least one of the plurality of data link (lines) in any location AND overlap with the dam in the non-active area, or whether there is overlap with either the plurality of data link (lines) in the non-active area or the dam in the non-active area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Gene W Lee/Primary Examiner, Art Unit 2692